Exhibit 10.11

 

Compensation Committee

Assured Guaranty Ltd.

30 Woodbourne Ave

Hamilton, Bermuda

 

Dear Sir/Madam:

 

Re: Assured Guaranty Ltd. Executive Severance Plan

 

I hereby acknowledge that I have been designated as a participant in the Assured
Guaranty Ltd. Executive Severance Plan (the “Plan”) by the Compensation
Committee of the Board of Directors of Assured Guaranty Ltd. (the “Company”)
with my continued participation and entitlement to benefits, if any, as provided
by the Plan subject to all terms of the Plan.  I hereby acknowledge and agree
that, in consideration for my participation in the Plan and eligibility for
benefits, if any, as provided by the Plan, I shall comply with all of the
restrictions and obligations imposed on Participants by the Plan, including, but
not limited to, the Participant obligations listed in Section 7 of the Plan.  I
further acknowledge and agree that my failure to comply with all such
restrictions and obligations shall cause me to forfeit any right to the
Severance Payment (as defined in the Plan) to the extent the Severance Payment
has not yet been paid to me, or cause me to be required to repay the Severance
Payment to the Company to the extent that the Severance Payment has previously
been paid to me, in addition to being subject to such other remedies that may be
pursued by the Company pursuant to Section 7.10 of the Plan.

 

Very truly yours,

 

 

 

 

[Name]

 

[Title]

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------